Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Group I, claims 1-7, drawn to an apparatus for removing high-frequency radio frequency interference, comprising:
a filtering unit comprising an input port and an output port, said input port receives and filters an original electroencephalogram signal to obtain an intermediate
electroencephalogram signal;
a high-frequency signal extraction unit comprising an input port and an output port, said input port is connected with the output port of the filtering unit, wherein the
high-frequency signal extraction unit is configured to filter the intermediate
electroencephalogram signal to extract a high-frequency signal of the intermediate
electroencephalogram signal;
a collection unit comprising an input port and an output port, said input port is
connected with the output port of the filtering unit, wherein the collection unit is
configured to selectively sample the intermediate electroencephalogram signal to obtain a desired electroencephalogram signal and provide the desired electroencephalogram signal to the processor;
a processor comprising an input port and an output port, said input port is connected with the output port of the collection unit, the processor is configured for setting the comparison threshold value used by the marking unit and controlling the collection unit to sample the intermediate electroencephalogram signal; and
a marking unit comprising an input port, said input port is connected with the output port of the high-frequency signal extraction unit and the output port of the processor, wherein the marking unit is configured to compare an amplitude of the high-frequency signal with a comparison threshold value, and perform classification marking on the intermediate electroencephalogram signal when a comparison result indicates that the amplitude of the high-frequency signal is greater than the comparison threshold value.  
Group II, claims 8-20, drawn to an apparatus for removing high-frequency radio frequency interference, comprising:
a collection circuit that collects an electroencephalogram signal; and
a processor configured to:
perform high-pass filtering on the electroencephalogram signal to obtain an
intermediate signal;
obtain a time-domain feature of the intermediate signal within a first preset duration, and obtaining a detection threshold value according to the time-domain feature; 
obtain a sub-intermediate signal within a second preset duration, and determining a signal type of the sub-intermediate signal according to the detection threshold value, wherein different signal types reflect different degrees of interference on the electroencephalogram signal; and
perform, according to the determined signal type, corresponding processing on the electroencephalogram signal corresponding to the sub-intermediate signal.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature, invention claim 1 is independent and independently operable excluding unique features of independent claims 8 and 17 that “obtain a time-domain feature of the intermediate signal within a first preset duration, and obtaining a detection threshold value according to the time-domain feature; obtain a sub-intermediate signal within a second preset duration, and determining a signal type of the sub-intermediate signal according to the detection threshold value, wherein different signal types reflect different degrees of interference on the electroencephalogram signal; and perform, according to the determined signal type, corresponding processing on the electroencephalogram signal corresponding to the sub-intermediate signal”; and invention claim 8 or 17 is independent and independently operable excluding unique features of independent claim 1 that including at least said filtering unit and the structure of the units.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUI MENG HU whose telephone number is (571)270-1105. The examiner can normally be reached Monday-Friday 8:00AM-5:30PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUI M HU/Examiner, Art Unit 2643                                                                                                                                                                                                        August 23, 2022

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643